Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 11/08/2021 in which claims 1-5, 7-11, 13-16, and 18 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 06/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent Nos. 9,942,573 and 10,638,163 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-5, 7-11, 13-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US 2006/0126962) in view of Choi (US 2011/0032990).

As to claim 16, Sun teaches an integrated circuit comprising:



receive a pair of blocks associated with video data, a first block of the pair of blocks being associated with a first coding parameter, a second block of the plurality of blocks being associated with a second coding parameter (FIG. 2 and [0049]-[0053]);

and a determine with both of the blocks in the pair of blocks is coded in a skip-mode ([0050]-[0052]).

Sun does not teach a first block of the pair of blocks being associated with a first coding unit of a plurality of coding units, a second block of the plurality of blocks being associated with a second coding unit of the plurality of coding units, the plurality of coding units comprising coding information associated with the coding of the plurality of coding units; determining, based on the coding information, whether the pair of blocks belong to respective skip-mode coding units or to respective non-skip-mode coding units; and in response to determining that the pair of blocks belong to the respective non-skip-mode coding units, assigning a boundary strength based on coding parameters associated with the pair of blocks; and in response to determining that the pair of blocks belong to the skip-mode respective coding units, assigning the boundary strength to zero.

However, Sun does teach disabling a de-blocking filtering in response that the pair of blocks is associated with a skip-mode; and enabling the de-blocking filtering in response to determining that the pair of blocks is not associated with the skip-mode ([0051]-[0052]). Sun also teaches assigning a value of zero to the boundary strength (BS) value when the boundary is not filtered ([0071]). In other words, when BS is equal to 0, the filter operation may be skipped or minimized as well as a boundary strength indicator of 0 indicates filter operation skipping ([0304] and [0336]).

In addition, Choi teaches a first block of the pair of blocks being associated with a first coding unit of a plurality of coding units, a second block of the plurality of blocks being associated with a second 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sun’s system with Choi’s system to show determining, based on the coding information, whether the pair of blocks belong to respective skip-mode coding units or to respective non-skip-mode coding units; and in response to determining that the pair of blocks belong to the respective non-skip-mode coding units, assigning a boundary strength based on coding parameters associated with the pair of blocks; and in response to determining that the pair of blocks belong to the skip-mode respective coding units, assigning the boundary strength to zero in order to provide a low-complexity deblocking filtering apparatus such that boundary strength (BS) values are determined based on the coded block pattern (CBP) parameter value, for the odd boundaries in the macro block, thereby reducing the number of select cases and thus further reducing computational complexity of the deblocking filtering apparatus (Choi; [0012] and [0063]).

As to claims 1 and 7, the aforementioned claims are rejected similarly as claim 16.

As to claims 2 and 8, Sun further teaches filtering module configured to enable de-blocking filtering based on the boundary strength (FIG. 8 and [0068]-[0072], [0305], and [0306]).

As to claims 3 and 9, Sun further teaches wherein the coding parameters comprise at least one of a residual data, a motion estimation data and a data associated with one or more reference pictures corresponding to the pair of blocks ([0051]-[0053] and [0057]).

As to claims 4 and 10, Sun further teaches wherein the pair of blocks has an edge positioned between the pair of blocks and the edge is one of a horizontal edge and a vertical edge (FIG. 2 and [0049]-[0053] and [0062]-[0063]).

As to claims 5 and 11, Sun further teaches wherein each block of the pair of blocks includes at least one of transform blocks and prediction blocks (FIGs. 3 and 4 and [0053]-[0056]).

As to claims 13 and 18, Sun further teaches a filtering module configured to disable the de-blocking filtering in response to the processing module assigning the boundary strength to zero ([0051]-[0052], [0071], [0304], and [0336]).

As to claim 14, Sun further teaches wherein the system is one of a H.264 encoder, a HEVC based encoder, a MPEG-1 based encoder, a MPEG-2 based encoder and a MPEG-4 based encoder ([0098] and [0300]).

As to claim 15, Sun further teaches wherein the system is one of a H.264 based decoder, a HEVC based decoder, a MPEG-1 based decoder, MPEG-2 based decoder and MPEG-4 based decoder ([0098] and [0300]).

Response to Arguments

Applicant's arguments filed 11/08/2021 have been fully considered but they are moot in light of the new grounds of rejections presented above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482